Name: Council Regulation (EC) No 1722/1999 of 29 July 1999 on the import of bran, sharps and other residues of the sifting, milling or other working of certain cereals originating in Algeria, Morocco and Egypt and the import of durum wheat originating in Morocco
 Type: Regulation
 Subject Matter: plant product;  Africa;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|31999R1722Council Regulation (EC) No 1722/1999 of 29 July 1999 on the import of bran, sharps and other residues of the sifting, milling or other working of certain cereals originating in Algeria, Morocco and Egypt and the import of durum wheat originating in Morocco Official Journal L 203 , 03/08/1999 P. 0016 - 0017COUNCIL REGULATION (EC) No 1722/1999of 29 July 1999on the import of bran, sharps and other residues of the sifting, milling or other working of certain cereals originating in Algeria, Morocco and Egypt and the import of durum wheat originating in MoroccoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) the Cooperation Agreements and the Interim Agreements concluded in 1976 and 1977 between, on the one hand, the European Economic Community and, on the other hand, the People's Democratic Republic of Algeria, the Arab Republic of Egypt and the Kingdom of Morocco on the import into the Community of bran, sharps and other residues of the sifting, milling or other working of cereals provide for preferential arrangements based on reductions in, or exemptions from, variable levies;(2) the Cooperation Agreement and the Interim Agreement between the European Economic Community and the Kingdom of Morocco on special arrangements for the import of durum wheat grant a reduction in the variable levy;(3) Council Regulation (EEC) No 1519/76 of 24 June 1976 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of certain cereals originating in Algeria(1), Council Regulation (EEC) No 1526/76 of 24 June 1976 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of certain cereals originating in Morocco(2), Council Regulation (EEC) No 1251/77 of 17 May 1977 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of cereals originating in the Arab Republic of Egypt(3) and Council Regulation (EEC) No 1520/76 of 24 June 1976 on imports of durum wheat originating in Morocco(4) lay down implementing rules for the arrangements concerned;(4) Euro-Mediterranean Association Agreements are currently being negotiated or concluded with the People's Democratic Republic of Algeria, the Kingdom of Morocco and the Arab Republic of Egypt; in the meantime, the cooperation agreements referred to in Regulations (EEC) No 1519/76, (EEC) No 1520/76, (EEC) No 1526/76 and (EEC) No 1251/77 apply;(5) under the Agreement on Agriculture concluded in the Uruguay Round of multilateral trade negotiations the Community agreed to fix the rate of variable levies and to replace them by customs duties from 1 July 1995; this could make the special arrangements based on variable levies inoperable, and therefore, pending the conclusion of new agreements with Algeria, Morocco and Egypt, temporary derogations, which leave the essence of each of those arrangements unaffected, have had to be introduced from Regulations (EEC) No 1519/76, (EEC) No 1520/76, (EEC) No 1526/76 and (EEC) No 1251/77; rules on the temporary adjustment of those Regulations are laid down in Regulations (EC) No 1710/95(5) and (EC) No 1711/95(6) until 30 June 1999 on the basis of Article 3 of Regulation (EC) No 3290/94(7);(6) the advantages granted under the Agreements concerning the import of bran, sharps and other residues of the sifting, milling or other working of certain cereals have thus been replaced in terms of customs duties by, for Algeria and Morocco, a flat-rate reduction of EUR 7,25 per tonne in the common customs tariff duties in replacement of the fixed component concession plus a 60 % reduction of that reduced duty in replacement of the variable component concession and, for Egypt, by a 60 % reduction of the customs duty;(7) pending the termination of the current negotiations or the conclusion of the agreements, measures are required to ensure the continuity of trade with the Community by extending the transitional arrangements in force;(8) if new agreements are concluded with the third countries in question this Regulation will have to be adjusted; it should be laid down that the Commission may adopt these amendments in accordance with the procedure provided for in Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(8),HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down provisions applicable to the special arrangements for the import of bran, sharps and other residues of the sifting, milling or other working of certain cereals originating in Algeria, Morocco and Egypt and provisions applicable to the special arrangements for the import of durum wheat originating in Morocco.Article 2The customs duties applicable to imports into the Community of bran, sharps and other residues of sifting, milling or other working of certain cereals falling within CN codes 2302 30 10 to 2302 40 90 and originating in Algeria and Morocco shall be 40 % of the amount laid down in the common customs tariff subsequently reduced by EUR 7,25 per tonne.Article 3The customs duties applicable to imports into the Community of bran, sharps and other residues of sifting, milling or other working of certain cereals falling within CN codes 2302 10 10 to 2302 10 90, 2302 20 10, 2302 20 90 and 2302 30 10 to 2302 40 90 originating in Egypt shall be 40 % of the amount laid down in the common customs tariff.Article 4Articles 2 and 3 shall apply to all imports for which the importer can furnish proof that the export charge was levied by Algeria, Morocco or Egypt as appropriate in accordance with Article 21 of the Cooperation Agreement with Algeria, Article 23 of the Cooperation Agreement with Morocco and Article 20 of the Cooperation Agreement with Egypt.Article 5The duty applicable to imports into the Community of durum wheat falling within CN code 1001 10 00 originating in Morocco and transported directly from that country to the Community shall be that fixed pursuant to Article 10(2) of Regulation (EEC) No 1766/92, less EUR 0,73 per tonne.Article 6Where new agreements are concluded with the third countries referred to in this Regulation, the Commission shall adopt the necessary amendments to this Regulation arising from those new agreements in accordance with the procedure provided for in Article 23 of Regulation (EEC) No 1766/92.Article 7This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1999.For the CouncilThe PresidentS. HASSI(1) OJ L 169, 28.6.1976, p. 40.(2) OJ L 169, 28.6.1976, p. 56.(3) OJ L 146, 14.6.1977, p. 11.(4) OJ L 169, 28.6.1976, p. 42.(5) OJ L 163, 14.7.1995, p. 1. Regulation last amended by Regulation (EC) No 2622/98 (OJ L 329, 5.12.1998, p. 16).(6) OJ L 163, 14.7.1995, p. 3. Regulation last amended by Regulation (EC) No 1616/98 (OJ L 209, 25.7.1998, p. 31).(7) OJ L 349, 31.12.1994, p. 105. Regulation last amended by Regulation (EC) No 1340/98 (OJ L 184, 27.6.1998, p. 1).(8) OJ L 181, 1.7.1992, p. 21. Regulation last amended by Regulation (EC) No 2547/98 (OJ L 318, 27.11.1998, p. 41).